THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


             In the Matter of Daniel A. Beck, Respondent.

             Appellate Case No. 2014-001912


                              Opinion No. 27529 

                  Heard February 18, 2015 – Filed June 10, 2015 



                                  DISBARRED


             Lesley M. Coggiola, Disciplinary Counsel, and Barbara
             Seymour, Deputy Disciplinary Counsel, both of
             Columbia, for Office of Disciplinary Counsel.

             James K. Holmes, of The Steinberg Law Firm, LLP, of
             Charleston, for Respondent.



PER CURIAM: Respondent self-reported misuse of his trust account. He and the 

Office of Disciplinary Counsel (ODC) stipulated the facts, and at the Panel 

Hearing the sole issue was the appropriate sanction. The Panel found that 

mitigating factors outweighed aggravating factors, and recommended Respondent 

be suspended for three years, retroactive to the date he was indefinitely suspended,1

and that several other conditions be imposed.2 ODC has taken exception to the 

three-year suspension recommendation, and contends that disbarment, retroactive 

to September 2, 2011, is the appropriate sanction. We agree with ODC, and disbar 



1
 In re Beck, 394 S.C. 208, 715 S.E.2d 336 (2011).

2
 Those conditions are that Respondent pay the costs of the proceeding ($1,450.07); 

that within six months of reinstatement he attend both the Legal Ethics and 

Procedure Program Ethics School and Trust Account School; and that for the two 

years following reinstatement, he provide the Commission on Lawyer Conduct

with quarterly reconciliations of his Trust Account. 

Respondent retroactive to September 2, 2011. Further, we impose the additional
conditions recommended by the Panel.

                                      FACTS

            1. 	 Respondent operated a law firm as the principal shareholder
                 for twenty-four years, primarily handling plaintiff's personal
                 injury cases on a contingency basis. For a period of
                 approximately eleven years, Respondent used funds from
                 his trust account for purposes for which those funds were
                 not intended, including funding other clients' litigation, cash
                 advances to clients, office operating expenses, payroll, and
                 personal expenses.

            2. 	 Respondent instructed his nonlawyer staff with signatory
                 authority on his trust account to issue checks from that
                 account for purposes for which those funds were not
                 intended.

            3. 	 Respondent failed to properly reconcile his trust account or
                 otherwise maintain records required by Rule 417, SCACR.
                 As a result of inadequate accounting practices, Respondent
                 made numerous mistakes in client transactions resulting in
                 overpayments of attorney's fees to the firm, overpayments
                 to clients, and bank fees that were not covered by firm
                 funds.

            4. 	 Periodically, Respondent attempted to restore
                 misappropriated funds by leaving earned fees in his trust
                 account, but no regular accounting of those credits was
                 maintained.

            5. 	 As of August 31, 2011, Respondent had approximately
                 $565,806.86 in negative client ledger balances. At the time
                 of his interim suspension, the balance in Respondent's trust
                 account was $439,042.30.

            6. As of the date of these stipulations, the attorney appointed
               to protect Respondent's interests has restored the trust
                account with funds received on behalf of Respondent in the
                form of earned fees and cost reimbursements and has
                reimbursed from those funds all clients, medical providers,
                and lien holders with claims that have been identified to
                date.3

            7. 	 Respondent's conduct violated Rules 1.8(e), 1.15, 5.3,
                 8.4(d) of the Rules of Professional Conduct (RPC), Rule
                 407, SCACR.

            8. 	 The foregoing constitutes grounds for discipline pursuant to
                 Rule 7(a)(1), (5) and (6) of the Rules for Lawyer
                 Disciplinary Enforcement (RLDE), Rule 413, SCACR.

      The Panel found these aggravating factors:

            (1) The serious nature of Respondent's misconduct, with more
                than half a million dollars of client funds having been
                converted by Respondent at the time of his suspension;

            (2) 	Respondent's pattern of misconduct, having
                 misappropriated client funds over eleven years;

            (3) 	The number of disciplinary rules violated:

                (a) Rules 1.15 and 8.4(d), RPC, Rule 407
                (misappropriation);

                (b) Rule 1.8, RPC, Rule 407 (improper financial assistance
                to clients);

                (c) Rule 5.3(c)(1), RPC, Rule 407 (instructing legal
                assistants to write checks to remove trust account funds for
                improper purposes); and


3
  At the Panel Hearing there was testimony was that some funds remain
undistributed as there are unresolved medical liens, and that one claim has been
"referred back to the [Lawyers Fund for Client Protection]."
                   (d) Rule 417, SCACR (failure to maintain trust account
                   records); and

               (4) 	Respondent's prior disciplinary history, a 2009 Letter of
                    Caution finding he violated Rule 1.8(e), RPC, Rule 407,
                    which prohibits lawyers from providing financial assistance
                    to clients. Respondent admits to continuing to violate this
                    rule after receiving the Letter of Caution.

         The Panel found the following matters mitigated Respondent's conduct:

               (1) 	Respondent is sincerely remorseful and regretful, and
                    accepted full responsibility with honesty and candor;

               (2) 	Respondent self-reported his misconduct, and fully
                    cooperated during the disciplinary proceedings; and

               (3) 	Respondent's conduct following his interim suspension in
                    hiring an accountant to assist in identifying clients whose
                    funds had been misappropriated, thus allowing the attorney
                    to protect to distribute incoming funds to clients and
                    medical providers.4

While the Panel recognized "disbarment would seem to be the most appropriate
sanction," it recommended a three-year retroactive suspension based in part on the
mitigating factors, and in part on its belief that a lesser sanction will provide an
incentive for lawyers to self-report.

                                     SANCTION

The authority to discipline lawyers and the manner in which discipline is imposed
is a matter within the Court's discretion. In re Jardine, 410 S.C. 369, 764 S.E.2d
924 (2014). Like the Panel, we are moved by the depth and sincerity of
Respondent's remorse and impressed by the level of cooperation he has
demonstrated since self-reporting his misconduct. We cannot, however, ignore
that in addition to violating Rules 1.8 and 5.3(C)(1), RPC, Rule 407, SCACR, and
Rule 417, SCACR, Respondent took money that was not his from his trust account

4
    But see Fn. 3, supra.
over the course of eleven years. We find disbarment is the appropriate sanction,
but order that it be retroactive to the date of Respondent's interim suspension,
September 2, 2011. We also order that within 30 days of the date of this opinion
Respondent pay the costs of this proceeding ($1,450.07), and comply with the
requirements of Rule 30, Rule 413, RLDE, SCACR. Further, we order that within
six months of reinstatement Respondent attend both the Legal Ethics and
Procedure Program Ethics School and the Trust Account School, and that for two
years after reinstatement, he provide the Commission on Lawyer Conduct with
quarterly reconciliations of his Trust Account.

DISBARRED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.